UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34889 Charter Financial Corporation (Exact name of registrant as specified in its charter) United States 58-2659667 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1233 O.G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) Zip Code (706) 645-1391 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such requirements for the past 90 days.YESxNO ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of the registrant’s common stock outstanding as of July 29, 2011 was 18,672,361, including 11,457,924 shares (or 61.36%)held by First Charter, MHC, the registrant’s mutual holding company and an affiliate of the registrant. 1 CHARTER FINANCIAL CORPORATION Table of Contents Page No. Part I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition at June 30, 2011 and September 30, 2010 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the Nine Months Ended June 30, 2011 and Year Ended September 30, 2010 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 47 Part II. Other Information Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. (Removed and Reserved) Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 2 Part I. Financial Information Item 1. Financial Statements CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, September30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Loans held for sale, fair value of $716,563 and $2,079,239 Mortgage-backed securities and collateralized mortgage obligations available for sale Other investment securities available for sale Federal Home Loan Bank stock Loans receivable: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements, net Unamortized loan origination fees, net (non-covered loans) ) ) Allowance for loan losses (non-covered loans) ) ) Loans receivable, net Other real estate owned: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements Accrued interest and dividends receivable Premises and equipment, net Goodwill Other intangible assets, net of amortization Cash surrender value of life insurance FDIC receivable for loss sharing agreements Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits $ $ FHLB advances and other borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value; 19,859,219 shares issued at June 30, 2011 and September30, 2010, respectively; 18,591,698 shares outstanding at June 30, 2011 and 18,588,398 shares outstanding at September30, 2010 Preferred stock, no par value; 10,000,000 shares authorized — — Additional paid-in capital Treasury stock, at cost; 1,267,521 shares at June 30, 2011 and 1,270,821 shares at September30, 2010 ) ) Unearned compensation – ESOP ) ) Retained earnings Accumulated other comprehensive loss – net unrealized holding losses on securities available for sale, net of tax ) ) Total stockholders’ equity Commitments and contingencies Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Nine Months Ended June 30, June 30, Interest and dividend income: Loans receivable $ Mortgage-backed securities and collateralized mortgage obligations Federal Home Loan Bank Stock Other investment securities available for sale Interest-bearing deposits in other financial institutions Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses, not covered under FDIC loss sharing agreement Provision for covered loan losses - - - Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities available for sale Total impairment losses on securities ) - ) ) Portion of losses recognized in other comprehensive income - Net impairment losses recognized in earnings ) - ) ) Impairment loss on equity security - - - ) Bank owned life insurance Gain on sale of loans and loan servicing release fees Loan servicing fees Brokerage commissions Acquisition gain - - - FDIC receivable for loss sharing agreements accretion Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy FHLB advance prepayment penalty - - - Legal and professional Marketing Federal insurance premiums and other regulatory fees Net cost of operations of real estate owned Furniture and equipment Postage, office supplies and printing Core deposit intangible amortization expense Other Total noninterest expenses Income before income taxes Income tax expense Net income $ Basic net income per share $ Diluted net income per share $ Weighted average number of common shares outstanding Weighted average number of common and potential common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Common Stock Comprehensive income (loss) Number of Shares Amount Additional Paid-in Capital Treasury Stock Unearned Compensation ESOP Retained Earnings Accumulated Other Comprehensive Loss Total Stockholders' Equity Balance at September30, 2009 $ $ $ ) $ ) $ $ ) $ Adjustment of income tax accounts — Comprehensive income: Net income $ — Other comprehensive income - change in unrealized loss on securities, net ofincome taxes of $3,004,468 — Total comprehensive income $ Dividends paid, $0.40 per share — ) — ) Allocation of ESOP common stock — Stock issuance — ) — — Cancellation of shares previously owned by First Charter, MHC ) ) — Vesting of restricted shares — Stock based compensation expense — Balance at September30, 2010 $ $ $ ) $ ) $ $ ) $ Comprehensive income: Net income $ — Other comprehensive income – change in unrealized loss on securities, net of income taxes of $650,772 — Total comprehensive income $ Dividends paid, $0.05 per share — ) — ) Allocation of ESOP common stock — Vesting of restricted shares — Stock based compensation expense — Balance at June 30, 2011 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses — Depreciation and amortization Deferred income tax expense (benefit) ) Accretion and amortization of premiums and discounts, net Accretion of fair value discounts related to covered loans ) ) Accretion of fair value discounts related to FDIC receivable ) ) Gain on sale of loans and loan servicing release fees ) ) Proceeds from sale of loans Originations and purchases of loans held for sale ) ) Gain on acquisition - ) Gain on sale of mortgage-backed securities, collateralized mortgage obligations, and other investments ) ) Other-than-temporary impairment-securities Other-than-temporary impairment-other - Write down of real estate owned Loss (gain) on sale of real estate owned ) Recovery payable to FDIC on other real estate owned gains ) ) Restricted stock award expense Stock option expense Increase in cash surrender value on bank owned life insurance ) ) Changes in assets and liabilities: Decrease in accrued interest and dividends receivable Increase in other assets ) ) Decrease in other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of mortgage-backed securities and collateralized mortgage obligations available for sale Proceeds from sales of other securities available for sale — Principal collections on government sponsored entities securities available for sale Principal collections on mortgage-backed securities and collateralized mortgage obligations available for sale Purchase of mortgage-backed securities and collateralized mortgage obligations available for sale ) ) Purchase of other securities available for sale ) ) Proceeds from maturities of other securities available for sale - Proceeds from redemption of FHLB stock — Net decrease (increase) in loans receivable ) Net decrease in FDIC receivable Proceeds from sale of real estate owned Purchases of premises and equipment ) ) Net cash received from acquisitions - Net cash provided by investing activities See accompanying notes to unaudited condensed consolidated financial statements. 6 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Nine Months Ended June 30, Cash flows from financing activities: Dividends on restricted stock awards ) ) Dividends paid ) ) Netdecrease in deposits ) ) Principal payments on Federal Home Loan Bank advances ) ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of noncash activities: Real estate acquired through foreclosure of collateral on loans receivable $ $ Issuance of ESOP common stock $ $ Unrealized gain on securities available for sale, net $ $ See accompanying notes to unaudited condensed consolidated financial statements. 7 CHARTER FINANCIAL CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Nature of Operations Charter Financial Corporation (“Charter Financial” or the “Company”), a federally chartered corporation, was organized on October16, 2001 by CharterBank (the “Bank” ), to become the mid-tier holding company for the Bank in connection with the Bank’s reorganization from a federal mutual savings and loan association into the two-tiered mutual holding company structure. In connection with the reorganization, the Company sold 3,964,481 shares of its common stock to the public, representing 20% of the outstanding shares at $10.00 per share, and received net proceeds of $37.2 million. An additional 15,857,924 shares, or 80% of the Company’s outstanding shares, were issued to First Charter, MHC, the Bank’s federally chartered mutual holding company. In January 2007, Charter Financial repurchased 508,842 shares of its common stock at $52.00 per share through a self-tender offer. Following the stock repurchase, Charter Financial delisted its common stock from the NASDAQ Global Market and deregistered its common stock with the Securities and Exchange Commission. Between January 2007 and September 2009 Charter Financial repurchased 1,186,858 additional shares of its common stock. In September 2010, through an incremental offering, the Company issued 4,400,000 shares with net proceeds of $26.6 million, and First Charter, MHC canceled 4,400,000 shares of Company stock that it held. As of June 30, 2011, First Charter, MHC owned 11,457,924 shares of the Company’s common stock, representing approximately 61% of the Company’s 18,672,361 outstanding shares of common stock at that date. The remaining 7,214,437 shares of common stock, or approximately 39% of the outstanding shares of common stock, were held by the public. Note 2: Basis of Presentation The accompanying unaudited interim consolidated financial statements of Charter Financial Corporation and subsidiary include the accounts of the Company and the Bank as of June 30, 2011 and September30, 2010 (derived from audited financial statements), and for the three and nine-month periods ended June 30, 2011 and 2010. All intercompany accounts and transactions have been eliminated in consolidation. The unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited interim consolidated financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented. The results of operations for the three-and nine-month periods ended June 30, 2011 are not necessarily indicative of the results that may be expected for the entire year or any other interim period. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, the estimates used for fair value acquisition accounting and the Federal Deposit Insurance Corporation receivable for loss sharing agreements, estimate of expected cash flows on purchased impaired and other acquired loans, and the assessment for other-than-temporary impairment of investment securities, mortgage-backed securities, and collateralized mortgage obligations. The Company recorded an increase in retained earnings of $1.09 million in the earliest period presented herein with a corresponding decrease to income taxes payable to correct historical income tax accounts for this immaterial adjustment. Qualitative considerations also conclude that such adjustment is immaterial.Certain reclassifications of 2010 balances have been made to conform to classifications used in 2011. These reclassifications did not change stockholders’ equity or net income as previously reported. Note 3: Recent Accounting Pronouncements In July 2010, the Financial Accounting Standards Board (“FASB”) issued an update to the accounting standards for disclosures associated with credit quality and the allowance for loan losses. This standard requires additional disclosures related to the allowance for loan loss with the objective of providing financial statement users with greater transparency about an entity’s loan loss reserves and overall credit quality. Additional disclosures include showing on a disaggregated basis the aging of receivables, credit quality indicators, and troubled debt restructures with its effect on the allowance for loan loss. The disclosures as of the end of a reporting period are effective for interim and annual periods ending on or after December15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December15, 2010. The adoption of this standard did not have a material impact on the Company’s financial position and results of operations; however, it increased the amount of disclosures in the notes to the consolidated financial statements. 8 In December 2010, the FASB issued an update to the accounting standards regarding the disclosure of supplementary pro forma information for business combinations. This update provides clarification regarding the acquisition date that should be used for reporting the pro forma financial information disclosures required by existing accounting guidance when comparative financial statements are presented. This update also requires entities to provide a description of the nature and amount of material, nonrecurring pro forma adjustments that are directly attributable to the business combination. This guidance will be effective for the Company prospectively for business combinations for which the acquisition date is on or after October1, 2011 and early adoption is permitted.Management is currently evaluating the impact of adoption on the consolidated financial statements, but does not believe that adoption will have a material impact. In April 2011, the FASB issued an update to the accounting standards to provide additional guidance to assist creditors in determining whether a restructuring is a troubled debt restructuring (“TDR”). The provisions of this update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. For purposes of measuring the impairment of newly identified receivables as a result of applying this guidance, an entity should apply the provisionsprospectively for the first interim or annual period beginning on or after June 15, 2011. The information required to be disclosed regarding TDRs within the new credit quality disclosures will now be required for interim and annual periods beginning on or after June 15, 2011 as well. The Company is currently evaluating the impact of adoption on its financial position and results of operations, but does not believe that adoption will have a material impact. In May 2011, the FASB issued an update to the accounting standards for amendments to achieve common fair value measurements and disclosure requirements in U.S. generally accepted accounting principles (“GAAP”) and International Financial Reporting Standards (“IFRS”). This update, which is a joint effort between the FASB and the International Accounting Standards Board (“IASB”), amends existing fair value measurement guidance to converge the fair value measurement guidance in U.S. GAAP and IFRS. This update clarifies the application of existing fair value measurement requirements, changes certain principles in existing guidance and requires additional fair value disclosures. The update permits measuring financial assets and liabilities on a net credit risk basis, if certain criteria are met, increases disclosure surrounding company determined market prices (Level 3) financial instruments, and also requires the fair value hierarchy disclosure of financial assets and liabilities that are not recognized at fair value in the financial statements, but are included in disclosures at fair value. This update is effective for interim and annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s financial statements. In June 2011, the FASB issued an update to the accounting standards relating to the presentation of comprehensive income. This update amends current accounting standards to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, the update requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. This update is effective for interim and annual periods beginning after December15, 2011, and is not expected to have a significant impact on the Company’s financial statements. Note 4: Federally Assisted Acquisition of McIntosh Commercial Bank On March26, 2010, the Bank purchased substantially all of the assets and assumed substantially all the liabilities of McIntosh Commercial Bank (MCB) from the FDIC, as Receiver of MCB. MCB operated four commercial banking branches and was headquartered in Carrollton, Georgia. The FDIC took MCB under receivership upon its closure by the Georgia Department of Banking and Finance. The Bank’s bid to purchase MCB included the purchase of substantially all MCB’s assets at a discount of $53,000,000 in exchange for assuming certain MCB deposits and certain other liabilities. No cash, deposit premium or other consideration was paid by the Bank. The Bank and the FDIC entered into loss sharing agreements regarding future losses incurred on loans and other real estate acquired through foreclosure existing at the acquisition date. Under the terms of the loss sharing agreements, the FDIC will reimburse the Bank for 80 percent of net losses on covered assets incurred up to $106,000,000, and 95 percent of net losses exceeding $106,000,000. The term for loss sharing on residential real estate loans is ten years, while the term for loss sharing on non-residential real estate loans is five years in respect to losses and eight years in respect to loss recoveries. As a result of the loss sharing agreements with the FDIC, the Bank recorded a receivable of $108,252,007 at the time of acquisition. The acquisition of MCB was accounted for under the acquisition method of accounting. The statement of net assets acquired and the resulting acquisition date purchase gain net of taxes is presented in the following table. As explained in the explanatory notes that accompany the following table, the purchased assets, assumed liabilities and identifiable intangible assets were recorded at the acquisition date fair value. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values become available. Noninterest income includes a pre-tax gain on acquisition of $9,342,816. The amount of the gain is equal to the excess of the fair value of the recorded assets over the fair value of liabilities assumed. 9 The following table presents the assets acquired and liabilities assumed, as recorded by MCB on the acquisition date and as adjusted for purchase accounting adjustments. As recorded by MCB Fair value adjustments As recorded by CharterBank Assets Cash and due from banks $ $ (a) $ FHLB and other bank stock )(b) Mortgage-backed securities )(c) Loans )(d) Other real estate owned )(e) FDIC receivable for loss sharing agreements — (f) Core deposit intangible — (g) Other assets )(h) Total assets $ $ ) $ Liabilities Deposits: Noninterest-bearing $ $
